Citation Nr: 1015723	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder and if so whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT
 
1.  In April 1971, the RO denied service connection for a 
bilateral knee disorder.  Notice was sent to the Veteran in 
April 1971.  The Veteran did not appeal the decision.  

2.  The evidence received since the RO's final denial of 
service connection for a bilateral knee disorder in April 
1971 relates to an unestablished fact necessary to 
substantiate the claim and creates a reasonable possibility 
of substantiating the claim.
In October 2004, RO denied service 
CONCLUSIONS OF LAW

1.  The April 1971 RO decision that denied service connection 
for a bilateral knee disorder is  final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).   
 
2.  New and material evidence has been received since 
the April 1971  decision and the claim for service connection 
for a bilateral knee disorder  is reopened.  38 U.S.C.A. § 
5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, as to the issue decided below, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.   

New and Material Evidence
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the RO's 
actions, the Board must make an independent determination on 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   
 
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionm4akers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be  
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, 
the newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id. 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Service connection 
for PTSD was denied by the RO in April 1971.  The Veteran was 
informed of that determination that same month, and he did 
not appeal.  That decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2009).  However, if new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 
2002).  
Evidence considered at the time of the April 1971 decision 
consisted of the Veteran's service treatment records, a 
private doctor's October 1968 letter, and a March 1971 VA 
examination.  The October 1968 letter indicated that the 
Veteran was treated in 1963 for knee complaints, and again in 
1968.  The examiner noted that the Veteran was a suitable 
candidate for surgery and that unless treatment is done, the 
Veteran would be unsuitable for any kind of strenuous 
activity involving use of the legs.  The service treatment 
records showed that at service entrance in September 1968, it 
was noted that the Veteran injured both knees in 1960-1961 
and had been advised to have surgery on both knees.  It was 
noted that all knee injuries were symptomatic.  During 
service, he was treated for bilateral knee complaints and at 
separation in November 1970, swelling of the bilateral knees 
secondary to twisting injury was noted.  

The VA examination showed both knees to be of normal size and 
shape with full range of motion and some pain on full flexion 
of the right knee.  The finding was, biparte patella, 
bilaterally with chondromalacia, symptomatic, mild to 
moderate, right, symptomatic, mild left.  The RO found that 
aggravation of the Veteran's knee condition was not shown. 

Evidence received since the April 1971 denial consists of 
private treatment records dated in 1997 showing right knee 
surgery.  In addition, the Veteran has submitted a letter 
from a private physician in which he states that the Veteran 
had knee problems before service and that despite 
documentation that military service would be unwise, he was 
cleared for service.  He noted that the Veteran injured his 
right knee in service and evidently did not receive 
appropriate treatment at that time and has caused two 
surgeries and in the future a total knee replacement.  The 
Board finds that this evidence is new and material and is 
sufficient to reopen the claim since it tends to support a 
finding that the Veteran's knee disorder was aggravated 
during his military service.  The private examiner's letter, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Thus, the Board finds that new and 
material evidence has been presented, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.   


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened; to this extent, the 
claim is granted.  As such, the claim is reopened.  
 
REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  
The record shows that the Veteran has not been examined by VA 
to determine the etiology of his bilateral knee complaints to 
include whether his current disorders were aggravated during 
service.  As such a remand is required for a medical opinion.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly the case is remanded for the following action:
 
1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his bilateral knee 
complaints.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
should indicate in the examination report 
that this has been accomplished.  
After examining the Veteran, the examiner 
should provide an opinion with complete 
rationale as to whether it is at least as 
likely as not, (a 50 percent probability 
or greater) that any current knee 
disorders found were in incurred in or if 
any disorder preexisted service, was 
aggravated beyond its  
natural progression during his active  
service by the Veteran's military 
service.  
Complete rationale must be provided for 
all opinions and conclusions drawn.  
 
2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).  Stegall v. West, 11 
Vet. App. 268, 271 (1998), 

3.  Thereafter claim should be 
readjudicated.  If the benefit on appeal 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case (SSOC) and allowed an 
appropriate amount of time to respond.  
The case should then be returned to the 
Board for further consideration.  
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


